Citation Nr: 1415032	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-28 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to a rating greater than 30 percent for posttraumatic stress disorder (PTSD) prior to October 14, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006.   

This matter is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied a rating in excess of 30 percent for PTSD and denied service connection for migraine headaches, claimed as traumatic brain injury.  The Veteran appealed and perfected his appeal as to both issues.  The claims file was later transferred to the RO in Philadelphia, Pennsylvania.

The Agency of Original Jurisdiction (AOJ) issued an October 2011 rating decision which increased the disability evaluation for PTSD to 70 percent, effective October 14, 2011.  The Veteran expressed his satisfaction with that award as made effective October 14, 2011.  However, as that allowance did not represent a complete grant of the benefits sought on appeal, the Veteran's claim remained pending.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the Board has characterized the issue as noted on the title page.

In a January 2012 rating decision, the AOJ granted service connection for migraine headaches.  This action constituted a complete grant of the issue on appeal; therefore, this issue is longer before the Board.

In April 2013, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is of record. 



FINDINGS OF FACT

1.  For the appeal period November 26, 2008, to December 19, 2010, the Veteran's PTSD most closely approximated occupational and social impairment with reduced reliability and productivity.  

2.  For the appeal period from December 19, 2010, to October 14, 2011, the Veteran's PTSD most closely approximated occupational and social impairment manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  At no time during the pending appeal has the Veteran's PTSD been productive of total occupational or social impairment .  

4.  The Veteran's PTSD does not present an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate to warrant referral for extraschedular consideration.

5.  Veteran's service-connected PTSD disability renders him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  From November 26, 2008 to December 19, 2010, the criteria for an increased rating of 50 percent, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9400 (2013).

2.  From December 19, 2010, to October 14, 2011, the criteria for an increased rating of 70 percent, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9400 (2013).

2.  The criteria for TDIU have been met, as of December 19, 2010.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  

The April 2009 VCAA letter sent to the Veteran provided him with compliant notice.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The Veteran and his representative have not identified any outstanding relevant evidence. 

The Veteran was provided an opportunity to set forth his contentions on the claim for an increased rating for PTSD (including TDIU) during the April 2013 hearing before the undersigned.  The record reflects that at the April 2013 hearing the undersigned explained the issue of entitlement to an increased rating for PTSD and to TDIU, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.



II. Legal Criteria and Analysis

A.  Applicable Law

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In considering the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

The Veteran's PTSD has been rated under the Diagnostic Code 9411.  See 38 C.F.R. § 4.130, DC 9411.  All acquired psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders.  

A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board must consider all symptoms of a service-connected acquired psychiatric disorder that limit occupational and social functioning, including, if applicable, those identified in the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2013). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit recently determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms."  Thus, "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" and "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Id.  "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

B. Evaluation of PTSD from November 26, 2008 to December 19, 2010

The Veteran's PTSD has been rated under the Diagnostic Code 9411 as 30 percent disabling for this period of the appeal.  As will be discussed below, the Board finds that for this appeal period from November 26, 2008 to December 19, 2010, the Veteran's symptoms sufficiently approximate occupational and social impairment warranting a 50 percent disability rating, but no higher.  The appeal is granted in this regard.    

For this appeal period, the Veteran's symptoms more closely approximated occupational and social impairment with reduced reliability and productivity.  

1.  Evidence

The Veteran was observed to have a constricted affect regularly throughout the VA psychotherapy sessions and medical evaluations.  (See VA examination, April 2009; Dr. Carr, July 2009; Dr. Rowell, July 2009 and March 2010).   No clinician or examiner observed circumstantial, circumlocutory, or stereotyped speech; Dr. Carr observed during the July 2009 evaluation that the rhythms and patterns of speech were unremarkable and the content of his speech were clear, coherent and goal directed, as did Dr. Rowell in March 2010.  

The Veteran reported experiencing of anxiety; moreover, he consistently reported having flashbacks following certain triggers, during which time he could see himself in Iraq.  

Repeatedly and consistently the Veteran reported difficulty in understanding complex commands and impairment of memory.  The VA clinicians of record assessed his memory as generally average.  However, in February 2010, the Veteran was afforded a VA examination for Traumatic Brain Injury, to develop another claim, and the examiner assessed his past and remote memory as "fair."  This examiner noted the Veteran's reports of needing a navigational system whenever he drove, even in familiar surroundings, of forgetting appointments and misplacing objects and this examiner attributed the symptoms of memory and concentration problems to PTSD.    

The April 2009 VA examiner found the Veteran's judgment impaired when he was under stress, though by July 2009, Dr. Carr assessed insight and judgment as adequate.  Dr. Rowell repeatedly assessed the Veteran's insight and judgment as "good" (July 2009, December 2009).  By December 2009 the Veteran reported gambling and losses he incurred by gambling, which he indicated had added to his depression.  

Abstract thinking was assessed by the April 2009 VA examiner as having no problems at that time.  Following the July 2009 evaluation by Dr. Carr, the clinician observed the Veteran demonstrated no evidence of tangentially or loose associations.  Dr. Rowell assessed the Veteran's thought content as depressed and anxious but coherent and goal-directed with no indications of hallucinations or delusions, in July 2009.  By March 2010 and April 2010, Dr. Rowell noted some tangential thinking at times.

The Veteran's disturbances of motivation and mood were prominent during this period.  Though both the April 2009 VA examination and the initial evaluation by Dr. Carr in July 2009 concluded with the observations of no suicidal ideation, the VA psychotherapist Dr. Rowell noted suicidal ideation in a vast majority of the sessions that spanned with regularity from July 2009 to April 2010.  The Veteran denied a plan or intent, though he consistently reported suicidal thoughts.  As well, consistently and repeatedly the Veteran described apathy, feelings of being sad and depressed, even cold and withdrawn, and experiencing a lack of motivation.  The Veteran regularly experienced problems sleeping and nightmares.  These symptoms did not abate during the VA treatment, which ended abruptly in April 2010 (though the Veteran sought VA treatment for other conditions later in 2010).   

2. Rating

That the Veteran had difficulty in establishing and maintaining effective work and social relationships was demonstrated by his unemployment, though in January 2010 he reported he was attending school pursuing an associate's degree in liberal arts and communication.  During the psychotherapy sessions in 2010, the Veteran reported attempting a sales job, though he was unable to maintain this.  Yet, he reported he lived at home with both parents, and two sisters, with whom he had a good relationship.  He routinely came to the psychotherapy sessions with his girlfriend of over-one year, who attended the sessions and participated in the discussion.  Conversely, there was much discussion of arguments and conflicts he had with this same girlfriend, so much so that the Veteran was considering ending the relationship.  (See February 2010, March 2010, Dr. Rowell).    

The Board finds that the Veteran's consistent reports of suicidal ideation, coupled with his consistent reports of feeling sad, depressed, apathetic, and experiencing lack of motivation, together with reported memory and concentration difficulties warranted a 50 percent disability rating for this appeal period, dated from the date of claim in November 2008 through December 2010.  Indeed, GAF scores were regularly assessed to be in the 50's, which is consistent with a 50 percent disability evaluation.  

The Board has considered and found that the Veteran did not warrant a 70 percent disability rating from this appeal period.  The Veteran did not demonstrate symptoms that closely approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While the Veteran did report suicidal ideation, which was reflected in his 50 percent disability rating, at no time did he report or did any clinician assess either symptoms of the severity described in the illustrative example for the 70 percent rating, or other symptoms of similar rating.  The Veteran did report near constant depression; however, he did not report depression that affected his ability to function independently, appropriately and effectively.  Indeed, he did attempt a sale position and he reported in January 2010 that he had returned to school.  He continued to work out and he maintained his relationship with a girlfriend for over a year, which included going to parties, though they fought afterwards.  While he reported impulsive actions, such as dropping out of school one month shy of graduation in May 2008, he did not report actions such as unprovoked irritability with periods of violence.  There were no objective findings or subjective reports of spatial disorientation or neglect of personal appearance and hygiene.  In contrast, the Veteran was continually found to be oriented to time and place and had good hygiene and appearance.  He did report inability to deal with authority in 2009, which could approximate difficulty in adapting to stressful circumstances (including work or a work-like setting), though he did attempt to take on a sales position for employment and reported returning to school.  Finally, the Veteran did not demonstrate an inability to establish and maintain effective relationships while attending psychotherapy sessions with a girlfriend of over one year, with whom he socialized to some extent, all the while living at home with both parents and siblings.  

In summary, the Board finds a disability rating of 50 percent, and no higher, to be appropriate for the appeal period from November 26, 2008, through December 19, 2010.  

C.  Evaluation of PTSD from December 19, 2010 to October 14, 2011

As will be discussed below, the Board finds that for this appeal period, the Veteran's symptoms sufficiently approximate occupational and social impairment warranting a 70 percent disability rating, but no higher.  The appeal is granted in this regard.    

1. Evidence

The VA treatment reports of psychotherapy sessions ended in April 2010.   Scattered VA treatment reports dated thereafter pertained to physical conditions.  The December 19, 2010, date for this period of the appeal is derived from a private evaluation prepared by Dr. Cohen.  Though dated in December 2010, the Board observes that the report was dated-stamped as having been received by VA only in February 2012.  Nonetheless, this evaluation demonstrated that as of that date (December 19, 2010), the Veteran's symptoms had worsened, such that an increased evaluation of 70 percent was warranted from that date forward.    

Dr. Cohen's evaluation was thorough, plainly reflected his clinical observation of the Veteran's symptoms and knowledge of the Veteran's history, and was very probative.  

2. Rating

As of the December 19, 2010, private evaluation, the Veteran symptoms sufficiently approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran described his relationship with his girlfriend as now on-and-off and one that was prone to physical and verbal abuse.  (Treatment reports later in the claims file indicated the relationship ended by early 2011).  The Veteran presented with flat affect and minimal modulation.  His mood was sad and he appeared depressed, and vacillated between sadness and anger.  He appeared manic and suffered from flight of ideas; his thinking was constricted, judgment poor and though he had fair insight into his problems, he had little motivation to change.  His memory of recent events was poor and related to his high anxiety level and he continued to endorse passive suicidal thoughts.  Neither Dr. Cohen nor any later VA clinician observed obsessional rituals which interfered with routine activities or speech intermittently illogical, obscure, or irrelevant.  Dr. Cohen noted the near-continuous state of anxiety and depression that was affecting the ability to function independently, appropriately and effectively.  He also assessed the Veteran had developed an obsessive style of thinking in which he was lost in his thoughts, overwhelmed by anxiety, and his expectations of himself were exceptionally high and very self-critical.  His suspiciousness bordered on the paranoid, his mood and judgment were impaired, and his behavior often fell outside the parameters of the acceptable.  No clinician observed spatial disorientation or neglect of personal appearance and hygiene.  That the Veteran's symptoms closely approximated an inability to establish and maintain effective relationships was demonstrated by his increasing isolation.  He no longer reported any schooling or attempts at employment; his long-time relationship ended by early 2011 and following his parents' loss of their home through foreclosure, the Veteran reported he was living in a friend's basement, scattered from his family.

The evaluation by Dr. Cohen was the first of record during which the Veteran's memory was objectively determined to be poor, in which his judgment was found to impaired, which observed flights of fancy in his thinking, and that associated his behavior as falling outside of the parameters of the acceptable.  As this evaluation provided objective evidence of a worsening of the Veteran's symptoms, the Board finds a 70 percent evaluation appropriate.  The October 14, 2011, date that concludes this appeal period was the date of the VA PTSD examination which provided the basis of the Veteran's current 70 percent rating.  In a 2012 statement, the Veteran indicated he agreed with a 70 percent disability rating.  

A 100 percent disability evaluation was not appropriate for this period because the Veteran did not demonstrate total occupational or social impairment.  No clinician assessed symptoms similar in severity to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

Though the Veteran did report being more isolated, he also attributed his physical separation from his parents to the loss of the family home through foreclosure and he did have the social relationship of a friend who allowed him to share his home.  The Veteran himself did not report symptoms of the severity contemplated by a 100 percent rating.    

As discussed above, the Board finds that the record supports the assignment of a disability evaluation of 50 percent, but not higher, for the November 26, 2008 to December 19, 2010, stage of the appeal in which a 30 percent rating was previously in effect (i.e., from the date of claim until December 19, 2010).  Additionally, the Board finds that a higher evaluation of 70 percent is warranted for the later stage of the appeal, from December 19, 2010 to October 14, 2011.  In other words, the Veteran's acquired psychiatric disorder has been more nearly approximately rated as 50 percent disabling for the period prior to December 19, 2010, and as 70 percent disabling thereafter.  The appeal is granted in this regard. 

D. Extraschedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the schedular rating criteria reasonably describe the Veteran's level of disability.  Specifically, the April 2009 VA examination and the 2009 through 2010 VA clinical records noted the symptoms that sufficiently approximated a 50 percent disability rating, followed by the December 2010 private evaluation that established the worsening of the Veteran's symptoms such that a 70 percent disability rating was appropriate.  These VA and private evaluations also aptly demonstrated that the Veteran's symptoms did not sufficiently approximate the criteria for a 100 percent rating.  Thus, the Board finds that the schedular, staged evaluations are not inadequate. 

Additionally, even if the schedular criteria are not adequate, this case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Veteran never reported seeking any hospitalization for his PTSD and sought outpatient treatment with some regularity.  His disability did interfere with his employment; however that interference has been incorporated into his disability ratings and the grant of TDIU, as discussed below.  In light of the foregoing, the Board finds this case does not reveal an exceptional or unusual disability picture so as to warrant a referral for extraschedular consideration.

E.  TDIU

A September 2012 rating decision denied the Veteran's claim of entitlement to TDIU.  The Veteran did not file a Notice of Disagreement with this decision.  However, TDIU is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); 
Parker v. Brown, 7 Vet. App. 116, 118 (1994).  According, the Board must consider whether TDIU is an appropriate rating for any of the rating periods on appeal.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

In the instant case, as a result of the decision, above, granting the Veteran an increased 70 percent rating for his service-connected PTSD, the Veteran met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) as of December 19, 2010.  The Veteran is also service-connected for residuals of left tarsal condition, evaluated as 20 percent disabling (effective since June 24, 2006), in addition to these disabilities, all rated as non-compensable:  leg-length discrepancy, residual scars, chest, residual scar, pilonidal cyst surgery, and migraine headaches.  

If the (combined) schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are a veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.

The Court has held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability-not whether a veteran is unemployable solely due to his/her service-connected disabilities.  See Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).

Prior to December 19, 2010, the Veteran did not meet the scheduler criteria for TDIU.  Prior to December 19, 2010, the Veteran's disabilities were evaluated as follows:  PTSD, evaluated as 50 percent disabling; residuals of left tarsal condition, evaluated as 20 percent disabling; in addition to these disabilities, all rated as non-compensable: leg-length discrepancy, residual scars, chest, residual scar, pilonidal cyst surgery, and migraine headaches.  The combined disability rating for this period was 60 percent.  See 38 CFR § 4.25.  The Board has considered whether TDIU was warranted prior to December 19, 2010, on an extraschedular basis; however, it was not.  

The December 19, 2010, private evaluation by Dr. Cohen, included the assessments that the Veteran could not endure the rigors of a "normal 8 hour a day work schedule," take the rigors of working with others, or take instructions or criticism from authority figures.   

Given this evidence, and resolving any remaining doubt in favor of the Veteran, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD, as of December 19, 2010, when the Veteran met the scheduler criteria.  38 U.S.C.A. § 5107(b) (West 2002).  Entitlement to TDIU, effective December 19, 2010, is therefore granted.


ORDER

For the appeal period November 26, 2008, to December 19, 2010, a schedular evaluation of 50 percent for PTSD is granted, and for the appeal period from December 19, 2010 to October 14, 2011, a scheduler evaluation of 70 percent for PTSD is granted, subject to the applicable laws and regulation concerning the payment of monetary benefits.

Entitlement to TDIU is granted, effective December 19, 2010, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JAMES D. RIDGWAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


